                                                                               CLERK'
                                                                                    S OFFICEU.s.DI:ICOURT
                                                                                    ' ATDANVILLE,VA
                                                                                          FILED

                                                                                        MA2 26 2219
                      IN THE UNITED STATES DISTRICT COURT
                                                                                   JU IA C.DUDLEY C RK
                     FO R TH E W E STER N D ISTR ICT O F VIR G INIA               BY:
                                 R O A N O K E D IV ISIO N                              DEPUW CLE

W A LTER D ELA NEY BO O K ER ,
      Plaintiff,                                    CivilA ction N o.7:16cv00084

                                                    M EM OM NDUM OPINION

M .E.ENGELKE,etaI.,                                 By:H on.Jackson L.K iser
      D efendants.                                     Senior United StatesD istrictJudge


       W alter Delaney Booker,a Virginia inm ate proceeding pro K ,filed a verified second
           .                                                          .




amendedcomplaint(ECFNo.42-1)ptlrsuantto42U.S.C.jj1983and2000cc-1,.
                                                                 q1seq.,nnming
severaloftkialswithin Virginia Depm mentofCorrections (çûVDOC''),W allensRidge State
Prison ((&W RSP''),and Greensville CorrectionalCenter (GSGRCC') as defendants.lPlaintiffs
remaining claim s assertthatDefendantssubstantially burdened his sincere religious exercise in

violation ofthe FirstAmendm entand the Religious Land Use and Institutionalized PersonsAct

(çIRLUIPA'').(See M em .Op.& Order,M ar.22,2018 (ECF Nos.67,68).)Defendantsfiled a
supplementalmotionforsummaryjudgmentandbriefin supportEECFNos.72,731,andPlaintiff
respondedEECFNo.781,makingthematterripefordisposition.Afterreviewingtherecord,1g'
                                                                                rant
Defendants'supplementalmotion forsllmmal'yjudgmentand dismisstheactioninitsentirety.




       1The pleading consists of 253 paragraphs,not including sub-paragraphs.Plaintiff also filed a
Rseconddeclaration''(ECFNo.4)andKsthirddeclaration''(ECFNo.11)in supportofthepleading.Exhibits
A-D EECFNo.1-1)wereincludedwiththeoriginalverifiedcomplaint,andexhibitsF  ,-1EECFNos.42-2to
42-41,wereincludedwiththeamendedcomplaint.TheredoesnotappeartobeanExhibitE.
                                                 1.

                                                 A.

       Plaintiffhasbeen areligiousadherentto the CtNation oflslnm ''during ilisincarceration at

multipleVDOC prisons.zPlaintiffwasapprovedfortheVDOC'SCommonFareDiet(ticommon
Fare'') on September 19,2011.Common Fare isthe VDOC'S attemptata uniform menu to
accomm odate inm ates'variousreligiousdietary beliefsatnum erousVDOC facilities.Plaintiffs

religiousbeliefslim itthekindsoffoodsheeats.Hemay eatnearly al1vegetablesexceptforpeas,

collard greens,cabbage sprouts,and salads made from beettops,ttm lip greens,orkale mustard

greens.Kidney beans,lim abeans,pinto beans,butterbeans,greatnorthern beans,and soy beans

are also off lim its.Lettuce,tomatoes,peppers,and ozlions m ay be conmlm ed tmcooked,but

cabbage,broccoli,cauliflower,zucchini,squash,celery,cucumbers,and spinach mustbecooked.

Plaintiffalso does noteatpork products,Glscavengers ofthe sea,such as oysters,crabs,clnm s,

snails,shrimps,eels,and catfishl,l''orany fish weiglling morethan fifty pounds.Hemay not
consume oilsofany kind exceptvegetableoil,olive oil,orplzre butter.He may eatwholewheat

bread,butnotcornbread,geshly baked breads,muffins,hotcakes,orwhitebread.Gtgpqroperly
raised and slaughtered''beef,chicken,lnmb,andbaby pigeon arealsopermissible.

                                                 B.

       Plaintiffsfiverem ainingclaim sassertthatthennm edDefendantsddsubstantially blzrdened''

hissincere religiousexercise,nnm ely his ability to eata dietconsistentwith his own religious

scnzples,in violation ofthe FirstA m endm ent's Free Exercise Clause and the R eligiousLand U se




         2Duringthetimespertinentto thisaction,Plaintiffwashoused atGRCC untilSeptember22,2015,
when he wastransferred to W RSP.PlaintiffleflW RSP and returned to GRCC on July 28,2016.Hew as
transferredto St.BridesCorrectionalCentersom etime around July 2017.

                                             -
                                                 2-
andlnstitutionalizedPersonsAct(ççRT,UIPA'').3UndertheFreeExerciseClauseandRTO IPA,the

Governmentt%substantially bmdens''religious exercise when itççputlsq substantialpressure on
an adherent to m odify his behavior and to violate his beliefs,or ...forces aperson to choose

between following theprecepts ofglzis)religionand forfeiting (governmentalqbenefits,on the
onehand,and abandoning oneofthepreceptsofEhis)religion ...ontheotherhand.''Lovelace
v.Lee,472F.3d 174,187(4thCir.2006)4seePatelv.B.O.P.,515F.3d 807,814(8th Cir.2008)
(GtW hen the significance ofareligiousbeliefisnotatissue,thesnmedefinition ofGsubstantial
burden'appliestmderthe Free Exercise Clause ...and 1tLUIPA.'').Plaintiffseeksdnmages
againstDefendantsin theirindividualcapacitiestmder42 U.S.C.j 1983,aswellasinjllnctive
reliefagainstDefendantsintheirofficialcapacitiestmderj 1983andIILUIPA.4
          1. Eid-ul-AdhaFeast

       The VDOC allowsM uslim inmates to observe the Islamic holy day Eid-ul-Aclha (the
tTeasf'l,which occtlrs approximately two months afterRamadan,the holy month offasting.
PlaintiffpM icipated in Ram adan whileatGRCC,includingin 2015.Hewastransferredto W RSP

on September 23,2015,two days before the Feastwould be celebrated at W RSP with a pre-

prepared Com m on Fare Feastllm ch.Plaintiffassumed he would automatically be approved to

observetheFeastatW RSP becauseheparticipated in Ram adan atGRCC.H owever,hisnam ewas

noton thelistofapprovedparticipantswhen lunch wasserved on September25,sohewasoffered



       3Defendantsdo notdisputethatPlaintiffseekstoengage inapersonalpracticethatisboth sincerely
held and rooted in religiousbelief.

       4Ipreviously grantedjudgmentinDefendants'favoronPlaintic sclaimsseekingdamagesunder
RLUVA,aswellashis j 1983 claimsseeking damagesagainstDefendants in theiroY cialcapacities.
(M em Op.pgs.9-10,M ar.22,2018 (ECFNo.67j.)1also heldthatDefendantswereentitled to qualified
immunity on Plaintiff'sj 1983claimsallegingviolationsoftheEighth andFourteenth Amendments.(Id.
pgs.11-14.)
aregularCom mon Faretray ratherthan the specialComm on FareFeasttray.Plaintiffrefused the

regularCommon Fare tray arld skipped ltmch thatday.Plaintiff'sfaith allowshim to m ake up a

missedFeast,buthisrequestsforaCtmalceup''Feastinthefailof2015weretmsuccessful.W RSP
officialsdid offerPlaintiffa G&makeup''Feastnearly three yearslater,in July 2018,butPlaintiff

declinedbecausehewasin them iddleofanotherreligiousfast.

       PlaintifffaultsdefendantCorrectionsOfficerW it'tforactingççintentionally andwith callous

disregard''toPlaintiffsreligiousrightsby offeringhim theregularComm onFazetray andrefusing

to gethim a Com m on Fare Feasttray after Plaintifftold W ittthathe w as supposed to receive the

Eid-al-Adha Feasttray becausehe isM uslim .He proflkrsthatW it'tshould have consulted other

W RSP staffand given a Comm on FareFeasttréy toPlaintiffwithin thirty minutes.Plaintifffaults

defendantW RSP W arden Flem ing forhaving ttneverplaced any particulartype ofprocedure to

signupforthe...(Fqeast.''PlaintifffurtherfaultsFlemingandDefendantPonton,oneofVDOC'S
W estern Region Adm inistrators,fornotàuthorizing a (tmakeup''Feastm ealin 2015.

              Suspension 9om Comm on FareM ealPlan

       On Decem ber 15, 2015, Plaintiff received notice that an Instim tional Classification

Authority(ç(ICA'')hearingwouldbescheduledtodetenninewhetherhecouldcontinuereceiving
Comm onFare.Atthehearing,PlaintifflenrnedthatdefendantSgt Kim berlinhad filedan incident

reportclaim ing thaton N ovember26,2015,he saw Plaintifftake aregularmealkay in violation

oftheCommon FareAgreementCW greement').Plaintiffdeniedtakingaregulartrayand denied
seeing Sgl.K im berlin in the dining hallthatday.Plaintifff'urther argued thatCteven ifhe took a

Thnnksgivingtrayfrom tlzewindowg,jitwasnotaregulaztray,butaSpecialObservancetrayand
itdid notviolate the ...Agreem ent.''Plaintiff believed thathis faith allowed laim to eatthe


                                             -
                                                 4-
Thnnksgiving meal,regardlessofwhetheritwas'
                                          classitiedasanon-comm on Faretray.Defendant

UnitM anagerReynolds,who served astheICA,determ inedPlaintiffviolatedtheAgreementand

recomm ended hebesuspendedfrom Comm on Fare.Hewassuspendedfrom Comm on Fareforsix

m onths beginning on Decem ber 18, 2015. Plaintiff faults D efendant Sgt. M m berlin for

intentionally interfering in llis religious exercise by falsely accusing Plaintiff of taking an

unauthorizedm ealtray.HealsofaultsFlem ing,Reynolds,andDefendantW RSP AssistantW arden

Com bs for suspending him f'
                           rom Com m on Fare,as w ellas D efendantElam ,another ofV D O C'S

W estern Region Adm inistrators,forupholdingthesuspension via an administrative appeal.s

          3. Changesto Comm on FareM enu.RegularTrays.andNo-M eatTrays

       lnOctober2015,theVDOC implementedanew CommonFaremenufeaturingaGcmajority
ofthe food item s''thatPlaintiffbelievesviolatehisreligiousbeliefs.Theseunholy foodsinclude

lçalltypesofbeans,whitepotatoes,whiterice,whitebreadg,qfresh hotcakesand can-ots,....

French toast,toast,eggs,oatmeal,farinag,j...ttmacakeand peanutbutter(when they do not
contain soy)and cabbage....''Plaintifftmsuccessfully soughtthefollowingsubstitutions,al1of
wlzichallegedlyhadbeen senredduring earlieriterationsofComm on Fare;brown rice,navybeans,

tmbreaded fish, and different vegetables. Plaintiff notes that these substitutions are already

provided during Islnmicholidays.He believes thatthere isççnotlzing Kosheraboutthe Common

Fare Dietas itexistsnow .''6 Plaintifffaults DefendantEngelke,the VDOC'S Director ofFood




       5Ipreviously held thatDefendantswereentitled to qualified immunity on Plaintiff'sseparate j
1983claim challengingthissuspension ondue-processgrounds.(SeeM em.Op.pgs.13-14 & n.10,M ar.
22,2018(ECF No.67q).
        6Even though Com m on Fare served vegetables prohibited by hisreligion,Plaintiffacknow ledges
itwas a betteralternative than regular trays and no-m eat traysthatserve mostly prohibited foods and
are contam inated with pork substances.
Services,and DefendantGregg,the State Dietician,forcreating and implem enting the new tm-
KosherCom m onFarem enu.H efaultI
                                sD efendantsFlem ing,Pearson,Broyles,A nderson,Creque,

and Ponton fornotcorrecting these issuesafterbeing irlformed viathe adm inistrative grievance

process.DefendantPeazson was GRCC'S W arden,DefendantBroyles wasthe Food Operations

M anageratW RSP,Anderson wastheFood OperationsDirectoratGRCC,andDefendantCreque

was the Food Operations M anager and Supervisor at GRCC.Plaintiff also faults Defendants

PhillipsandTapps,both instim tionalom budsm en atGRCC,fortheirresponsesto llisgrievances.

       4.     TheAcreem ent

       To participate in Com m on Fare,inm atesm ustapply and beapproved by theirprison'sICA ,

as w ell as the VD OC 'S CentralClassification Services. Inm ates' applications are reviewed to

determ inewhethertheydem onstrateasincerereligiousneed to consumefoodsservedon Com mon

Fareratherthan foods served on the M asterM enu.Ifapproved forCommon Fare,inm atesm ust

agree to the rules of pm icipation by reading and signing an A greem ent.lnm ates who refuse to

sign theAgreem entwillnotreceiveComm on Fare.

       Before June 2018,violations ofthe Agreementincluded:failing to take atleastseventy-

fivepercentofm ealtraysselwed in any given month;being observed eating,trading,orpossessing

tmauthorized food itemsnotserved on the Comm on Fare m enu;being observed giving away or

trading a Comm on Fare food item ;ptlrchasing or being observed eating food item s from the

commissazy inconsistentwith the dietary requirem ents of Common Fare;and failing to attend

servicesorotherreligiousactivities atleasttwiceperm onth,ifavailable atthe inmate'sfacility.

Brealdngany oneoftheseruleswould resultin thefollowing sanctions:thefirstviolation wassix
.




months'suspension,thesecondviolation wastwelvemonths'suspension,andthethird(ormore)
violation wasfouryeazs'suspension from Comm on Fare.TheAgreementwasrevised in M arch

and Jtm e 2018.Although inm ateswho requestthe Com m on Fare dietm uststillsign an A greem ent

prom ising to notpick up or eat a non-com mon Fare m ealtray,and to not trade or possess

unauthorizedfooditem sfrom them ainline,they arenolongerrequiredtopickup acertainnum ber

ofComm on Faretrayseach m onth orto attend religiousservicesin orderto stay on the Com mon

Faremealplan.Additionally,involtmtary rem ovalorsuspension from Com mon Fare isnolonger

apennissible sanction forviolating the Aweement.Rather,the inm ate shallbe assessed the cost

ofthe Comm on Farem eal,which iscurrently $0.70perm eal,foreach violation.An inmate who

cnnnotafford to pay forthe m ealw illhave the costcharged asa loan to hisInm ate TrustA ccotmt.

       PlaintiffobjectstohavingtosigntheAgreementbeforereceivingfoodsinconformi'
                                                                               ty
                                                                                'with
his religious beliefs.He complains that the Agreem ent creates its çGown dietary laws and

requirements that Pllaintiff is either forced to deal with or don't have anytlling to
consume...(exceptforqprohibited food ...,which forced P qlaintiffto violate hisreligious
beliefs.''He also argues that the old Agreem entwas designed to take away llis religious diet

çlwithoutregardtowhetherEpqlaintiffviolatedanyofhisgownsincerejreiigiousdietarylaws.''He
furtherargtzesthattheformerAgreementforced Kdgpllaintiffto attend a(religiousqserviceeven
though thatreligious service m ay notbe in conform ance w ith the properteacllings or m ay differ

on pointsofviewsthatgpjlaintiffsincerely doesnotagreewith.''He assertsthisclaim against
D efendantEngelke,whose signature is on the A greem ent.

          5. Pork-contnm inated Trays

       On Decem ber 20, 2015, shortly after being suspended from Comm on Fare,Plaintiff

tmwittinglytouched apork-contaminatedtraythatwasofferedtollim duringameal.Heobjected
to receiving it and requested a non-pork tray,but arlofficerclaim ed thatsuch trays were Ssnot

available.''Via an adm inistrative grievance,Plaintiff informed W arden Fleming,who did not

Gtcorrect''thisproblem .Plaintiffrequested and received non-pork trays on December22,2015.

Consequently,Plaintiff was forced for two days to forego meals or to contact and eat pork-

contnm inated foods.H e asserts this claim against D efendants Flem ing,Reynolds,Broyles,and

Com bs.



          Defendantsmoved forsummaryjudgmenton a11ofPlaintiff'sremaining claims.They
claim to be entitled to judgment as a matter of1aw because:Plaintiff cnnnot show certain
Defendants were personally involved in the alleged deprivations; the new Com mon Fare

AgreementmootsPlaintiffsclaimsforprospectiveinjtmctiverelieftmderRLUIPA;andPlaintiff's
religious exercise w as not Gtsubstantially blzrdened''by m issing one Eid-ul-Adha Feast meal,

receiving twopork-contaminatedm ealstrays;being suspended from Com mon Fareafterviolating

theform erAgreement;dealingwith changestotheComm on Farem enu;orbeingrequired to sign

the Agreem ent.Alternatively,D efendants assertthatthe challenged policies pass musterunder

both RT,UIPA andtheFreeExerciseClause.(Seecenerally Defs.'Br.in Supp.ofSuppl.M ot.for

Sllmm J.pgs.10-35,July20,2018EECFNo.732.)
                                                lI.

       FederalRuleofCivilProcedure56providesthatacourtshouldgrantmlmmaryjudgment
(tifthe m ovantshow sthatthere is no genuine dispute asto any m aterialfactand them ovantis

entitledtojudgmentasamatteroflaw.''<(Astomateriality...(oqnlydisputesoverfactsthatmight
affecttheoutcom eofthesuittm derthegoverning law willproperly precludetheentry ofslzm mary

judgment.''Anderson v.Libertv Lobbv.Inc.,477 U.S.242,248 (1986).In orderto preclude

                                            -
                                                8-
summaryjudgment,thedisputeaboutamaterialfactmustbeçççgenuine,'thatis,iftheevidenceis
such thatareasonablejury couldretlmlaverdictforthenonmoving party.''Id.However,ifthe
evidenceofa genuineissue ofm aterialfactçsismerely colorableorisnotsignificantly probative,

stlmmaryjudgmentmaybegranted.''J.i at250.In consideringamotionforsllmmaryjudgment,a
courtmustview therecordasawholeand draw a1lreasonableinferencesinthelightmostfavorable

tothenonmovingparty.See.e.R.,Celotex Corp.v.Catrett 477U.S.317,322-24(1986),
                                                                           .Shaw v.
Stroud,13F.3d791,798(4th Cir.1994).
       A courtmustgrantamotion forsummaryjudgmentif,afteradequatetimefordiscovery,
thenonm oving party failsto make a showing Cisufficientto establish the existence ofan elem ent

essentialtothatparty'scase,andon whichthatpartywillbearrtheblzrden ofproofattrial.''Celotex,

477 U.S.at322.The nonm oving party cnnnotdefeataproperly supported motion forsllmm ary

judgmentwithmereconjectureand speculation.Gloverv.Onpleman,178F.Supp.2d 622,631
(W .D.Va.2001).ThetrialjudgehasanGGaffirmativeobligation''toGtprevent(facttzallyunsupported
claimsanddefenses'from proceedingtotrial.''Id.(quotingCelotex,477U.S.at317).
                                               111.

                                                A.

       çç-
         fo stateaclaim tmderj1983,aplaintiffmustallegetheviolation ofarightsecuredby
the Constitution and laws ofthe United States,and m ustshow thatthe alleged deprivation w as

committedby aperson actingundercolorofstatelam ''W estv.Atkins,487 U.S.42,48(1988).
W hiletheallegationsorevidencenecessarytoproceedwithaclaim underj 1983Eswillvarywith
the constitutionalprovision at issue,''a plaintiff m ust at least establish Cçthat each Governm ent-

offcialdefendant,throughtheofficial'sowlzactionsloromissionsj,hasviolatedtheConstimtion.''
SeeAshczoftv.Igbal,556U.S.662,676(2009).Likewise,RLUIPA requirestheplaintifftoshow
thatthenam ed defendantwasin factresponsibleforthechallengedpolicy,action,oromissionthat

allegedly imposed a substantialblzrden on the plaintiffsreligiouspractice.See Lovelace v.Lee,

472F.3d174,193(4thCir.2006).Bothstamtesalsorequiretheplaintifftoshow thattheofûcial
acted with therequisiteintent.Negligentactionsoromissionsthathappen to deprivetheplaintiff

ofhisrights do notgive riseto liability undereitherstatute.See Danielsv.W illiam s,474 U.S.

327,330(1986)(42 U.S.C.j 1983)9Depaolav.Va.Dep'tofCorrs.,No.7:12cv592,2013 W L
6804744,at*4(W .D.Va.Dec.20,2013)(RTUIPA).
       Plaintiffdoesnotsufficiently allegethatDefendantsAnderson,Broyles,Combs,Creque,

Elnm,Flem ing,Parsons,Phillips,Ponton,andTappswerepersonallyinvolvedin any oftheevents

giving rise to hisremaining claim sforrelief.Rather,each ofthese Defendants,al1higher-level

officials at GRCC,W RSP,or the VDOC headqum ers,is alleged to have received Plaintiffs

grievancescom plaining aboutthe events giving riseto these claim s,and,according to Plaintiff,

failed to take appropriate conective action.çiGenerally,prison officials are absolutely imm tme

from liability stem ming from their participation in the inmate grievance process.''Blotmt v.

Phipps,No.7:11cv594,2013 W L 831684,at*5n.12 (W .D.Va.M ar.6,2013)(citing Btlrstv.
M itchell,589F.Supp.186,192(E.D.Va.1984));seealsoLoweryv.Edmondson,528F.App'x
789,792 (10th Cir.2013)(çû(T)he mere denialofa grievance ...isinadequate forpersonal
pm icipation''tmderboth j 1983orRI,UIPA).GtEvenafterconsideringtheirgrievanceresponses,
Plaintifffailsto establish that(these Defendantsj...werepersonally involved in any alleged
violation offederalrights,eitherdirectly orthroughmlother'sconductinexecution oftheirpolicies

orcustom s.''7w ashington v. M cAuliffe,No.7:16cv476,2018W L 401903,at*9(Jan.12,2018)

(citingShaw v.Stroud,13F.3d791,799(4th Cir.1994:.GW llegationsofnegligentinvestigation


       7See aenerally ECF N o.1-1,at18-37;ECF No.11,at3-9.
orrespondeatsuperiorarenotsuflk ient.''Id.;seealsoBrown v.M athena,No.7:14cv20,2014 W L

4656378,at*2 (W .D.Va.Sept.16,2014).Accordingly,DefendantsAnderson,Broyles,Combs,
Creque,Elam,Fleming,Parsons,Pllillips,Ponton,andTappsareentitledtojudgmentasamatter
oflaw intheirfavoron a1lremairlingclaims.Fed.R.Civ.P.56(a).
                                             B.

       DefendantsnextazguethatPlaintiffsRIU IPA claimsseeldng to enjoin enforcementof
Etthepenalty and sanctionsand otherpartsofthesuspension process''related to the Common Fare

m ealplan arem ootbecausethecurrentComm on FareAgreem ent,which wentinto effectin Jtme

2018,nolongerrequiresthatinm atespick up acertain num berofCom m on Faretrayseach m onth

orattend religiousservicesin ordertostay onthe Com mon Farem ealplan.Additionally,inm ates

willno longerbe involuntarily removed orsuspended from thisprogram .Rather,an inmatewho

is caughtw ith a non-com m on Fare m ealtray,or trading orpossessing tm authorized food item s

from the main line,willbeassessed thecostoftheCom mon Farem eal,which isctlrrently $0.70.

PlaintiffobjectsthattheseclaimsarenotmootbecausehestillmustsigntheAgreementtoreceive
a dietconsistentwith hisreligiousscruplesand Defendantshavenotshown thatitisçlabsolutely

clearthattheallegedlywrongf'ulbehaviorcouldnotbeexpectedtorectlr.''(P1.'sBr.in Opp'n 31
(citingFriendsoftheEarth,Inc.v.Laidlaw Envt'lSetws.,528U.S.167,189(1982)(discussing
theArticlel1ltdmootness''standardll.l
       RI,UIPA hasaS&safeharborprovision''thatallowsthegovernm entto avoid court-ordered

prospectiveinjtmctiverelieftmderthisspecitk statuteGlcby changing thepolicy orpracticethat
resultsin asubstantialburden'''on theplaintiff'ssincerereligiousexercise.Phillipsv.S.C.Dep't

ofCorrs.,No.8:14cv2269,2015W L4727028,at*5(D.S.C.Aug.10,2015)(quoting42U.S.C.j
2000cc-3(e));.
             g.f,United Statesv.Cty.ofCulpepersVa.,No.3:16cv83,2017 W L 3835601,at*8
(W .
   D .Va.Sept.1,2017)(Gç-l'
                          hesafeharborprovision embodiesa congressionalpoliey against
federalmicrom anagem entofa locality's land use decisions,as long asthe underlying RI,
                                                                                     U IPA

violationhasbeen ctu.
                    ed.''l.Here,thereisnodisputethattheVDOC hasremovedthechallenged
provisions9om itsComm on FareAgreem entand food servicespolicy.Cf.Pocue v.W oodford,

No.Civ 5-05-1873,2009W L 2777768,at*9 (E.D.Cal.Aug.26,2009)(isBecausethechanged,
current regulations cnnnot be reasonably challenged as infringing on plaintiffs religious

practice/beliefs,plaintiffmaynotreceiveanyprospectiverelief.''(citing42U.S.C.j2000cc-3(e)),
                                                                                          .
Bolesv.Neet,402 F.Supp.2d 1237,1240-41(D.Colo.2005)(concludingtherewasLGnoserious
facm al dispute''that the state departm ent of corrections cnm e w ithin RI,U IPA 'S safe harbor

provision,therefore mooting plaintiffs claim forinjtmctiverelief,by changing the challenged
policytoallow Jewish inmatestowearreligiousgarbwhilebeingtransportedoutsidetheprison).
Although Plaintiffstillm ustsign the Agreem entto participate in the progrnm ,thisrequirem ent

does (Gnotimpose any burden''on his sincere religiousexercise,Blountv.Ray,N o.7:08cv504,

2009W L 2151331,at*6 (W .D.Va.July 19,2009),muchlessthetûsubstantialburden''necessary
to show a prim a facie violation of RI,UIPA .Accordingly,Plaintiff's requests for prospective

injunctivereliefunderRI,UIPA in ClaimsTwoandFourwillbedismissed.
       Additionally, although Defendants have not raised the issue,the Courtmust consider

whetherthenew CommonFareAgreementalsomootsPlaintiffsclaimsforprospectiveinjtmctive
relieftmderj 1983,sincePlaintiffisnotnow subjecttothepoliciesandpracticeschallenged in
thislaw suit.8çGltisw ellestablished thata defendant'sçvoltm tary cessation ofa challenged practice'


         8Plaintiff also seeks retrospective injunctive relief in the form of a courtorder (Eexpunging
glNlaintiff'sreligiousdietrecord''showingthatheviolatedtheAgreementinDecember2015.(Am.Compl.
37.)1previously heldthatPlaintiffhad failed Cûto establish a defendantviolated clearly established 1aw
aboutdueprocessbeforesuspending him ''from the Comm on Fareplan,andKtthattherewasGsome evidence
intheadministrativerecordtosupporttheEsuspensionldecisionbasedon Sgt.Kimberlin'sreport.''(Mem.
Op.at13-14,M ar.22,2018(ECF No.67j).Although Plaintiff'sFreeExerciseClauseclaim fordamages
m oots an action''- thereby depriving the federalcout'tofits constitutionalauthority to entertain

thecase- çsonly ifçsubsequenteventsm adeitabsolutely clearthattheallegedlywrongf'ulbehavior

could notreasonably beexpected torecur.'''W allv.W ade,741F.3d 492,497 (4th Cir.2014)
(quotingFriendsoftheEarth,528U.S.at189);seealsoPorterv.Clarke,852F.3d 358,363-64
(4th Cir.2017).Ld-l-heheavyburden ofpersuagding)thecourtthatthechallenged conductcnnnot
reasonably be expected to startup again liesw ith theparty asserting m ootness.''W all,741 F.3d at

497(quotingFriendsoftheEarth,528U.S.at189).çtl-lere,nothingbazstheF DOQ from reverting
to the challenged policies in the f'uture,''Porter,852 F.3d at 365,the nnm ed Defendant who

overseesthisparticularprogram çlfailedto evenofferabaldconclusorypledgenotto retarn to such

policiesy''Prison LegalNewsv.Stolle,319F.Supp.3d830,838(E.D.Va.2015),and,given the
frequency with which VDOC officialsreview theirpolicieson religiousaccomm odations,thereis

aleastGdsom edegreeofdoubtthatthenew policy willrem ain in placeforlong,''W all,741F.3d at      .




497.Accordingly,Plaintiffsrequestsforprospectiveinjunctiverelief,under42U.S.C.j 1983,in
Claim sTw o and Fotlrare notm oot.



       Defendants moved forsummary judgmenton al1five ofPlaintiffs remaining claims,
arguing thatPlaintiffcannot show the challenged conduct and policies im posed a Gçsubstantial
burden''on hisreligiousexercise,and,in the alternative,thatthepoliciespassm ustertmderboth

R T,UIPA and theFirstA m endm ent'sFree Exercise Clause.

       A s noted,the G overnm ent ûçsubstantially burdens''religious exercise protected by the

FirstAmendmentorRLUIPA whenitit
                              putlsjsubstantialpressure on an adherenttomodify his

againstSg4.Kimberlininhisindividualcapacityremains(id.at14n.10),Stthelaw iscleartlzatindividuals
suedin theirofficialcapacity asstateagentscalmotbeheld liablefor...retrospectiveinjunctiverelietl''
Lewis v.Bd.of Educ.ofTalbot Ctv.,262 F.Supp.2d 608,612 (D.M d.2003) (collecting cases).
Accordingly,Plaintiff'srequestforan orderexpunging hisprison disciplinary recordw illbe dism issed.
behavior and to violate his beliefs,or ...forces a person to choose between following the

preceptsofghisqreligionandforfeiting (governmentaljbenefits,ontheonehand,andabandoning
one oftheprecepts ofghisjreligion . .on the otherhand.''Lovelace,472F.3d at187.ç$
                                                                                No
substantialbtlrden occurs ifthe governmentaction merely makes the (religious exetcise more

expensive ordifficult,'butfailsto pressurethe adherentto violate his orherreligiousbeliefs or

abandon oneofthepreceptsofhisreligion.''Estesv.Clarke,7:15cv155,2018 W L 2709327,at*5

(W .D.Va.June5,2018)(quotingLivingW aterChurchofGodv.CharterTwp.ofM eridian,258
F.App'x 729,739 (6th Cir.2007:.Additionally,because neitherthe FirstAmendmentnor
RLUIPA protectsagainstnegligentconductthathappensto interferewith religiousexercise,the

plaintiffm ustshow thatthenamed Defendantacted orfailed to actwith therequisite intent.See

D aniels,474 U .S.at330;D epaola,2013 W L 6804744,at *4.

       1.     Eid-ul-A dha Feast

       There isno dispute thatPlaintiffsigned up for and observed Ram adan in the sllmm erof

2015 while housed at GRCC.Had Plaintiffrem ained atGRCC,he would have çGautomatically

begenjincludedin theEid-ul-Adhafeast''when itwascelebratedinlateSeptember2015.(ECF
N0.55-1,at36.2Plaintiffwastransferredfrom GRCC toW RSP on September22,tkvodaysbefore
thelatterfacilityplnnnedto servetheEid-ul-Aclhafeast.Plaintiffassertsthaton September24,he

asked W RSP tçcounselorsand officers''abouttheupcom ing feast,buta11statedthatçEthey did not

know whatPlaintiffwastalkingabout.''(Am.Compl.!47;seealsoP1.'sBr.inOpp'n6-7.)Under
V DO C policy,unspecified ofticials at W RSP should have consulted a central record-keeping

program to determinewhetherPlaintiffGtparticipated in Rnmadan ...at(hisjpriorfacility''and
then added him ttto the Eid-ul-Adha observance''list for W RSP çGwhen participation has been

verified.''(ECF No.55-1,at36.)Thispolicy did notprovide any timeframewithin whioh the
W RSP officialsshould haveacted.VDOC policy alsoinstnzctedthatanyinmateEtwhoisapproved

forComm on Fareandtransfersinto aninstitutionthatoffersComm on Fareshould beginreceiving

CommonFaremealsassoonaspractical,gbut)nolaterthan7daysafterarrivalattheinstitution.''
(ECFNo.55-1,at22.)
       Unforttmately,Plaintiff'snnmewasnoton thelistofEid-ul-AdhaFeastparticipantswhen

DefendantW ittdelivered ltmch trays.on September25,2015.(Am.Compl.!! 49-50.)W hen
Plaintiff told W itt dGthat he is supposed to receive a feast tray because he is M uslim ,'' W itt

respondedthatPlaintiffwasCtnotreceivingafeasttray.''(Id.!50.)W ittdeclinedtocontactother
prison officials,and instead told another officerthatPlaintiff could choose between the regular

CommonFaretray and(tnotrayata11.''(1d.!51.)GKplaintiffrefusedthetraybecauseitwasnotthe
(Feast)observancetrayrequiredy''andeatinganon-Feastmealwouldhaveviolatedthisimportant
Holy Daypractice.(1d.!53.)DefendantW ittdoesttnotrecallthgisjincident,''butaversthathe
diwould have been delivering trays in accordance with a listprovided by gtheqFood Service
Department.''(W it4Aff.!4 EECFNo.73-42.)W ittdidnothaveauthorityto changean inmate's
mealtray.(Seeiê,lAlthough PlaintiffconcludesthatGlW ittacted intentionally andwith callous
disregard''tohisfree-exerciserights(Am .Compl.!55),Plaintiffdoesnotdisputethathisnnme
wasnotonW itt'sG&liststatingwhotogivetheFeastqtrayto''on September25,2015(t(aat!49).
(SeealsoP1.'sBr.inOpp'n79P1.'sFourthDecl.3-7 (ECFNo.60-1q.)
       A ccepting Plaintiff'sassertionsastrue,OfficerW itt'srefusalto give Plaintiffthe Com m on

Fare Feasttray w as atm ostnegligent- and m ore likely an isolated record-keeping errorforw hich

O fficer W ittw as notresponsible.See Depaola,2013 W L 6804744, at *4;Talbertv.Jabe,N o.

7:07cv450,2007 SVL 3339314,at*16 (W .D.Va.Nov.8,2007) (dismissing prisoner's Free
Exercise claim because (Gthe isolated incidentsplaintiff com plains of indicate a lack ofintent on
the paz'tofdefendants,''asrequired to plausibly allegea constitutionalviolation).There isno
competent evidence in the record showing that Plaintiffs nnm e was on W RSP'S listofFeast

participants,andPlaintiffdoesnotpresentany evidencewhy Oftk erW ittshould havedisregarded

theFood Serviceslistand taken Plaintiff'sword for itthathe ttwassupposed to receive a feast

tray.''(Am.Comp.!!49-50.)
       M oreover,Plaintiffhasnotpresented atly evidence showing thatdtm issing one feastm eal

risestothelevelofaçsubstantialbtlrden'''tmdertheFreeExercise Clause.Cf.Depaola,2013 W L

6804744,at*4 (holding the snmeunderRLUIPA'Smore demanding Eûsubstantialburden''test,
which focusesexclusively on the specific religiousexercisein question ratherthan theinmate's

abilitytopracticehisreligionbyalternativemeans).(&Hedoesnotassçrtthathisreligiousexercise
wassoencumberedthathewasforcedtomodifyorabandonhisreligiousbeliefs,''ii.,orrequired
to eatfood thatviolatedhisHolyDaypractice'
                                         .Rather,PlaintiffdeclinedtheregularCom monFare

tray and skipped lunch that day.Accordingly,Defendants'supplem entalm otion for summ ary

judgmentwillbegranted onthisclaim.
              TheA greement& Six M onth Suspension

       VDOC officials Glare clearly entitled to .       implementl) procedures governing the
adm inistration of the agency's religious diet accomm odations for inmates.''Blount,2009 W L

2151331,at*6.ThefactthatPlaintiffhad to sign theComm on FareAgreem entand follow certain

nzles to receive a specially prepared religious diet,withoutm ore,did notimpose a substantial

burden on his religious exercise.Id.D efendants also assertthatPlaintiff s tem porary suspension

from Com m on Fare did not substantially blzrden his religious exercise because he could

supplem enthisvegetarian dietwith Halalx osherfood thzough the prison's commissazy- being

suspended f'
           rom the Com mon Fareplan didnotforce Plaintiffto choosebetween going htmgry,


                                             -   16 -
on the one hand,and eating food thatviolated his religious beliefs,on the other.(See Engelke

Suppl.Aff.!6 EECFNo.73-34.)Plaintiffrespondsthathecouldnotaffordtoplzrchasefoodfrom
the com missary,and thathe should nothave to spend hislim ited resourcesforfood instead of

purchasingotheritemsorcallinghisfnmily.(P1.'sBr.in Opp'n 10.)
      ThefactthatHalalx osherfoodçsremainedavailableto Pqlaintiff,albeitataoost,appears
to negate arly claim thatghisjtemporary removal9om Common Fareconstituted asubstantial
burdenonhisreligiouspractice,sinceheretained anothermeansforobservinghisreligiousdietary

laws''during this six-m onth period.Hnm merv.Keelinc,No.1:14cv8,2015 W L 925880,at*6

(E.D.Va.M ar.3,2015)(citingKriegerv.Brown,496F.App'x 322(4thCir.2012)).Accordingly,
Defendants'supplementalmotionforsummaryjudgmentwillbegrantedontheseclaims.
              N ew Com m on Fare M enu

      A lthough notentirely clear,the gravnm en ofPlaintiff sclaim challenging theV D OC 'Snew

Com mon Fare m enu seem s to be thatthe m eals did notf'ully align with PlaintiY s personal,

subjectiveviewsofwhichfoodswereorwerenotconsistentwithhisreligiousdietarylaws.(See.
e.:.,Am.Compl.!! 104-12,119,121.)He assertsthatVDOC officialscould havegranted his
requeststosubsti'
                tuteotherfoodsconsistentwith Plaintiff'sreligiousviews,such asselwingbrown

riceinsteadofwhiterice,andnavybeansinplaceofCtallotherbeans.''(Id.!109.)Plaintiffalleges
thatheçthasconsllmegdqsomeoftheprohibitedfoods''sohewouldnottGsufferhungerpains''(Ld.
                                                                                    =.
! 116),buthehasnotpresentedany evidencethathewasttforcedtoconsume''foodhegenuinely
believed tobe Cçatoddswith hisreligious...diet''M uhamm ad v.M athena,No.7:14cv134,2015

W L 300363,at*3(W .D.Va.Jan.22,2015).
      H ow ever, assum ing Plaintiff s swol'
                                           n allegations describing the new m enu's problem s

create 1ûa genuine factual dispute as to whether D efendants' actions in preventing him from
receiving m ealsin compliance with his dietary restrictions substantially burdened his ability to

practicehisreligion,''Carterv.Fleming,879F.3d 132,140(4thCir.2018),Defendantsalsoassert
Plaintiff cannot show thatthe new Comm on Fare m enu was um easonable ornotrelated to a

legitimatepenologicalinterest(seeDefs.'Br.in Supp.29;EngelkeAff.!!3-6)RobinsonAff.!!
4-5(ECFNo.73-11.)TheFreeExerciseClauseitforbidstheadoptionoflawsdesignedtosuppress
religiousbeliefsorpractices,''W all.741F.3d at499,including thosegoverning lifebehind pdson

walls.However,a neutraland generally applicable prison policy thatsubstantially btlrdens an

inmate's sincere religious exercise is nonetheless constim tionalif itis GEreasonably adapted to

achieving alegitim atepenological''interest.1d.Attrial,Plaintiffwould bearthebtlrdenofproving

thatthe VDOC'Snew Comm on Faremenu wasnotreasonably adapted to acbieving alegitimate

penologicalinterest.Jehovah v.Clarke,798 F.3d 169,176 (4th Cir.2015)(citing Overton v.
Bazzetta,539U.S.126,132(2003)).
       Thegoverningtestforconstitutionally asks:

       (1)whetherthereisa(ivalid,rationalcolmection''betweentheprisonregulationor
       action and the interestasserted by the governm ent,orwhetherthis interestisGtso
       remote asto renderthe policy arbitrary or irrational''.(2)whetherçialternative
       meansofexercisingtherightremainopentoprisoninmates'';(3)whatimpactthe
       desired accom m odation w ould have on sectlrity staff,inm ates,and the allocation
       ofprisonresources;and(4)whetherthereexistany Gtobvious,easy alternatives''to
       thechallenged regulation oraction.

Lovelace,472F.3dat200(quotingTurnerv.Safley,482U.S.78,89-92(1987))(emphasisadded)
(intemalbrackets omitted).Here,Defendantsassertthatthe VDOC'S Common Faremenu is
designed to balanceinm ates'differing religiousdietary restrictionsw ith the agency's(soperational,

budgetary,and administrative concerns''(Robinson Aff.!! 4-5),including theirobligation to
provideadequatenutrition and caloricintalte.Becausethesem ealsarepurchased and prepared in

bulk,the VD OC cnnnot(çtailorindividualtraysforeach prisoner''who participatesin Com mon

Fare.(EngelkeAff.!6.)TheVDOC doesservenavybeansandbrown riceduringRamadan and
                                              -   18 -
otherM uslim holidays,butthose substimtions are ttmore costly''and itisnotGEcostefficientto

offerthesefood itemsassubstimtesthroughouttheyear.''(Id.)Severalfederaldistlictcourtsin
VirginiahaveconcludedthattheVDOC'SstandardizedComm on Faremenuisreasonablyadapted

to achieving legitim atepenologicalinterestsin cost-efficiency,uniformity,and m aintaining good

orderwhiletrying to accomm odatedifferentreligiousdietary needs.See Shabazz v.Johnson,N o.

3:12cv282,2015W L 4068590,at*13-15(E.D.Va.July2,2015)(collecting cases);Lovelacev.
Bassett,No.7:07cv506,2009W L 3157367,at18(W .D.Va.Sept.29,2009('(Theadministrative
decision to standardize accomm odation ofinmates'religiousdietaryneedsthroughouttheVDOC

. . .   isjustthekindofprisonpolicy-mnkingdeterminationtowhichcourtsmustdefer.'').
           Plaintiff generally responds that Engleke's attestations are inaccurate and that using

Plaintiffs suggested substitutions would be cheaper,but he does not point to any adm issible

evidence to support these allegations. Accordingly, Defendants' supplem ental m otion for

summaryjudgmentwillbegrantedonthisclnm.
                  Two Pork-contaminated Trays

           On D ecem ber 20, 2015, shortly after being suspended f'
                                                                  rom Com m on Fare, Plaintiff

tmwittinglytouched apork-contnminated traythatwasofferedtohim duringameal.Heobjected
to receiving itand requested a non-pork tray,but an officerclaim ed thatsuch trays were Gçnot

available.''Plaintiffrequested andreceived non-pork trayson Decem ber22,2015.Consequently,

Plaintiffwasforced fortwo daysto foregom ealsorto contactand eatpork-contnminated foods.

A sw ith hisEid-ul-A hda Feastclaim ,the Sçisolated incidents''Plaintiffcom plains ofhere lEindicate

alack ofintentonpartof(Dlefendants,''Talbert,2007W L 3339314,at*16,noneofwhom were
even personally involved in giving him the m ealtrays.M oreover,Plaintiffdoesnotexplain how

Plaintiffinadvertentlytouchingthepork-contnm inatedtraybeforerealizingwhatitwasconstitutes

                                               -
                                                   19 -
governmentaction thatsubstantially burdened hisreligiousexercise.Cf.Fieldsv.Robinson,No.

3:15cv455,2017 W L 253955,at*4(E.D.Va.Jan.19,2017)(ççrEjven ifoneasstlmedthelackof
aComm on Faredietsubstantially blzrdenedFields'sreligiousexercise,any RI,UIPA claim would

fail,asthebtlrden on ghisqreligiousexerciseflowsf'
                                                 rom Fields'sown failtlreto reapply forthe
diet,ratherthanany stateaction.'').Accordingly,Defendants'supplementalmotionforsllmmary
judgmentwillbegrantedonthisclaim .
                                              IV .

      For the foregoing reasons,1willgrant Defendants'supplem entalm otion for sllm mal'
                                                                                       y

judgment(ECFNo.725.A.
                    n appropriateorderwillbeenteredthisday.
      ENTERED thisQ(/9%dayofMarch, 2019.

                                                                           #
                                                 .               *
                                         SEN UR UNITED SYATESDISTRICT JUD E




                                          -
                                              20 -
